Citation Nr: 0813466	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-11 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right retropatellar pain syndrome.

2.  Entitlement to an initial rating in excess of 10 percent 
for left retropatellar pain syndrome.

3.  Entitlement to an initial rating in excess of 10 percent 
for right sacroiliac joint pain syndrome (back disability).  

4.  Entitlement to an initial compensable rating for chronic 
allergic rhinitis.  

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2000 to 
January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted the veteran's claim of 
service connection for right and left knee retropatellar pain 
syndrome, rated 10 percent each knee; back pain, rated 10 
percent; and chronic allergic rhinitis, rated as 
noncompensable.  The RO denied service connection for GERD.  
The Board notes that the veteran's file was subsequently 
transferred to the Oakland, California RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences 120 degrees of flexion in the 
right knee with slight subluxation and lateral laxity.

3.  The veteran experiences 125 degrees of flexion in the 
left knee with slight subluxation and lateral laxity.

4.  The veteran experiences 85 degrees of lumbar spine 
flexion and a combined range of motion of the thoracolumbar 
spine of 235 degrees without evidence of muscle spasm or 
guarding causing an abnormal gait or abnormal spinal contour.  

5.  As of December 5, 2006, the veteran's experiences 
obstruction of one side of her nasal passage, without 
evidence of nasal polyps, due to her service-connected 
chronic allergic rhinitis.  

6.  The veteran's GERD is attributable to her period of 
active service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability based on limitation of motion have not 
been met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 4.1-
4.16, 4.71a, Diagnostic Codes 5024, 5260 (2007).  

2.  The criteria for a rating of 10 percent for subluxation 
and lateral laxity of the right knee have been met.  38 
U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 4.1-4.16, 4.71a, 
Diagnostic Code 5257 (2007).  

3.  The criteria for a rating in excess of 10 percent for a 
left knee disability based on limited range of motion have 
not been met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 
4.1-4.16, 4.71a, Diagnostic Codes 5024, 5260 (2007).  

4.  The criteria for a rating of 10 percent for subluxation 
and lateral laxity of the left knee have been met.  38 
U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 4.1-4.16, 4.71a, 
Diagnostic Code 5257 (2007).  

5.  The criteria for a rating in excess of 10 percent for a 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Code 5237 
(2007).  

6.  The criteria for a compensable rating for chronic 
allergic rhinitis, prior to December 5, 2006, have not been 
met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 4.1-4.16, 
4.97, Diagnostic Code 6522 (2007).  

7.  The criteria for a 10 percent rating for chronic allergic 
rhinitis have been met as of December 5, 2006.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. §§ 3.102, 4.1-4.16, 
4.97, Diagnostic Code 6522 (2007).  

8.  The criteria for service connection for GERD have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2003 and May 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete her claims for service connection, 
and for increased ratings, respectively, including what part 
of that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of her rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice was given prior to the 
appealed AOJ decision, dated in February 2004.  The notice in 
compliance with Dingess, however, was given following the 
appealed AOJ decision.  The Court specifically stated in 
Pelegrini, however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in March 
2006 and a Supplemental Statement of the Case was issued 
subsequent to that notice in September 2007, the Board finds 
that notice is pre-decisional as per Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was provided inadequate VCAA 
notice for her appeal regarding her initial ratings for her 
right and left knee disability, back pain and chronic 
allergic rhinitis, and was not advised of the specific rating 
criteria used to determine the rating percentage for her 
service-connected disabilities.  In Dingess, the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was found to be legally sufficient, 
VA's duty to notify in this case has been satisfied and the 
purpose of the notice has been fulfilled.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her physical examinations, obtaining medical 
opinions as to the etiology and severity of her disabilities, 
and by affording her the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though she 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

Increased ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994). 

The Board notes at this juncture that VA will handle cases 
affected by change in medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 38 C.F.R. 
§ 3.344(a).  It is important to note that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Right and left retropatellar pain syndrome 

The veteran contends that her service-connected right and 
left retropatellar pain syndrome should be rated in excess of 
10 percent per knee.  

The veteran's right and left knee disabilities are rated 
based on painful motion under 38 C.F.R. § 4.71a, Diagnostic 
Code 5024.  The Board notes that when an unlisted condition 
is encountered, it is permissible to rate that condition 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.  
Diagnostic Code 5024 requires that tenosynovitis be rated as 
degenerative arthritis based on limitation of motion of the 
affected part.  As such, the veteran was rated under 
Diagnostic Code 5260 for limitation of flexion of the leg, 
which provides that limitation of flexion of the knee to 60 
degrees warrants a zero percent evaluation.  Limitation of 
flexion of the knee to 45 degrees warrants a 10 percent 
evaluation.  A 20 percent evaluation requires that flexion be 
limited to 30 degrees, and a 30 percent evaluation requires 
that flexion be limited to 15 degrees.  

The Board notes that, as interpreted by the Court, 38 C.F.R. 
§§ 4.40 and 4.45 require the Board to consider a veteran's 
pain, swelling, weakness and excess fatigability when 
determining the appropriate evaluation for a disability using 
the limitation of motion Diagnostic Codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), held that all complaints of 
pain, fatigability, etc., shall be considered when put forth 
by a veteran.  It appears that the veteran was given a 10 
percent rating for each knee based upon the DeLuca factors.  

The veteran may be rated separately under codes that address 
limitation of motion (like Diagnostic Codes 5003, 5260, and 
5261) and Diagnostic Code 5257 because the latter code does 
not take limitation of motion into account.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994); VAOPGCPREC 9-98.  

In deciding this claim, the Board also looks to 38 C.F.R. § 
4.71a, Diagnostic Code 5257, which allows for the assignment 
of ratings based on knee impairment with evidence of 
recurrent subluxation or lateral instability.  Specifically, 
a 10 percent evaluation is assigned when the impairment due 
to subluxation or instability is deemed to be slight, a 20 
percent evaluation is assigned when the impairment is 
moderate, and a 30 percent evaluation is assigned when the 
impairment is deemed to be severe due to recurrent 
subluxation or lateral instability.

In a pre-discharge VA examination in November 2003, the 
veteran's knees were evaluated and she complained of daily 
knee pain-greater on the right than the left.  She reported 
the location of her pain was within the knees and above the 
kneecaps and was aggravated by prolonged sitting, descending 
stairs or repetitive knee extension.  Objectively, the 
veteran's right knee revealed 140 degrees of flexion and 0 
degrees of extension.  The left knee revealed left knee 
flexion of 140 degrees and an extension of 0 degrees.  The 
examiner noted that upon repetitive motion, there is pain 
from the right knee flexion, but no decrease in range of 
motion or increase in weakness, fatigue or incoordination.  
The examiner found bilateral crepitus present.  Additionally, 
the veteran was found to have a full range of motion in both 
knees.  The examiner diagnosed the veteran as having chronic 
retropatellar pain syndrome, with no decreased range of 
motion, but pain upon prolonged sitting and descending 
stairs.  There was no discussion of whether the veteran had 
subluxation or lateral instability.  

In June 2004, the veteran underwent x-rays of her knees.  The 
film revealed no osseous abnormalities.  The joints were 
noted to be well maintained and there were no arthritic 
changes or abnormalities noted.  

In July 2005, the veteran underwent another VA examination.  
The veteran reported the same subjective complaints of knee 
pain as expressed in her previous VA examination.  Upon 
physical examination of the knees, the veteran had full 
extension of the knees and the right knee flexion was 120 
degrees and the left knee flexion was 125 degrees.  The 
examiner noted that he found no laxity except in the patellar 
ligament and he could easily dislocate the patella towards 
the lateral side of the knees.  

Given the evidence as outlined above, the Board finds that 
the veteran does not meet the criteria under Diagnostic Code 
5260 for a rating in excess of 10 percent for her bilateral 
knee disability.  In her November 2003 examination, the 
veteran had 140 degrees of flexion in both knees and in July 
2005, she had 120 degrees of flexion in the right knee and 
125 degrees of flexion in the left knee.  There is no 
evidence that the veteran has a limitation of flexion to 30 
degrees to warrant a higher, 20 percent rating under 
Diagnostic Code 5260.

The Board finds, however, that the veteran is entitled to 
separate 10 percent ratings for each knee under Diagnostic 
Code 5257 regarding subluxation and lateral laxity.  The July 
2005 examination revealed laxity of the patellar ligaments 
and the examiner noted that he could easily dislocate the 
patellas.  There is no evidence that the prior VA examination 
included an examination of subluxation or lateral laxity of 
the knees.  The veteran has consistently complained of 
bilateral knee pain and difficulty in descending stairs and 
running.  Thus, in order to properly evaluate this veteran's 
disability, the Board finds that it would not be considered 
pyramiding to award an additionally 10 percent rating for 
each knee for slight subluxation and instability of the 
knees, effective January 14, 2004.  

Back pain

The veteran contends that she is entitled to an initial 
rating in excess of 10 percent for her back pain.

Criteria for rating spine disorders were amended in September 
2003.  As the veteran filed her claim in October 2003, she is 
entitled to evaluation under the current regulations.  These 
regulations provide that all spine disorders (save, in some 
instances, intervertebral disc syndrome) are to be rated by 
applying the General Rating Formula for Rating Diseases and 
Injuries of the Spine.  Using the General Rating Formula with 
respect to rating lumbosacral strain under Diagnostic Code 
5237, a 50 percent evaluation is assigned when there is 
unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine; a 20 percent evaluation 
is assigned when forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees, 
or the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and, a 10 percent evaluation is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees, or 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees, or 
with muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.

Under these rating criteria, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  

Upon her November 2003 VA examination, the veteran was 
diagnosed as having chronic mid-back pain and severe, chronic 
right sacroiliac (SI) joint pain.  The veteran reported first 
experiencing pain in April 2000 while running during 
training.  Since then, the veteran experienced right SI joint 
pain radiating down her right buttocks.  She advised that she 
experiences pain with weightbearing activities and a decrease 
range of motion with pain.  The constant, daily pain is 
aggravated by prolonged sitting, exercising and when 
attempting to turn her lower body.  Upon physical examination 
of the lumbar spine, her flexion was noted to be 95 degrees 
and extension of 35 degrees.  Right and left lateral flexions 
were both 40 degrees, and right and left rotation were 35 
degrees.  The examiner noted that the veteran had decreased 
range of motion on flexion, extension, right and left lateral 
flexion and right and left rotations.  Pain was noted during 
repetitive motions.  The examiner indicated that there is 
only a decreased range of motion vis-à-vis the left lateral 
flexion.  There was no increase in fatigue, weakness or 
incoordination following repetitive motions.  Palpation of 
the right SI joint revealed tenderness and the lower 
extremities were noted to be neurovascularly intact.  The x-
ray of the lumbar spine was within normal limits.  

During her thoracic spine examination, the veteran reported 
that 6 months following her right SI joint pain, she began to 
experience mid thoracic back pain.  She recalled that her 
pain had worsened during her 2002 pregnancy.  The veteran 
reported that the pain occurs daily to once or twice weekly, 
depending on her activities.  She advised that the pain is 
aggravated by lying flat or during back extension.  The 
physical examination revealed no tenderness of the thoracic 
spine upon palpation, and her lower extremities were 
neurovascularly intact.  The veteran's thoracic spinal x-ray 
was negative.  She was ultimately diagnosed as having 
chronic, mechanical thoracic back pain.  

The veteran underwent another VA examination in July 2005.  
She reported that she experienced pain when picking up her 
daughter and upon lying flat on her back.  She further 
advised that upon driving for 15 minutes, she begins to 
stiffen and has to change positions.  The examiner noted that 
the veteran's back was tender to palpation and there was 
pain, without muscle spasm, reported in the lumbar area.  The 
lumbar spine flexion was 85 degrees and decreased to 65 
degrees upon repetition.  The veteran's extension was 10 
degrees and she complained of pain.  The veteran's right and 
left lateral flexion was 25 degrees and she complained of 
discomfort in the right iliosacral area during both lateral 
flexions.  The examiner noted that rotation was full at 45 
degrees bilaterally.  The veteran's hips revealed full 
extension and abduction with flexion of 110 degrees on the 
right and 120 degrees on the left-noted was the veteran's 
discomfort in the right iliosacral area.  The veteran was 
able to rotate externally to 60 degrees and internally to 40 
degrees.  The veteran was diagnosed as having right 
iliosacral arthritis.  

Upon review of the evidence of record, the Board finds that 
the veteran is not entitled to an initial rating in excess of 
10 percent for her back disability.  The veteran's combined 
range of motion of her thoracolumbar spine is 235 degrees, 
her forward flexion is 85 degrees-this does not meet the 
rating criteria for a rating in excess of 10 percent under 
the general rating formula for spinal disabilities.  
Moreover, there is no evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis to warrant a 20 percent rating.  

The Board has further considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.40 and 4.45 would warrant higher ratings.  See DeLuca.  
The Board finds, however, that an increased evaluation for 
the back disability is not warranted under DeLuca.  In this 
case, the veteran's complaints of discomfort and pain have 
been considered and have been taken into account in the 
assignment of the 10 percent evaluation for her service-
connected back disability.  Although pain has been the 
primary problem experienced by the veteran, the available 
medical evidence does not suggest that loss of function due 
to pain, weakness, etc. equates to more than limitation of 
flexion to 65 degrees or limitation of extension to 10 
degrees.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board has also considered whether staged ratings are 
appropriate under these circumstances and has found no 
evidence to support staged ratings.  Thus, an initial rating 
is excess of 10 percent for the veteran's service-connected 
back disability is denied.  

Chronic allergic rhinitis 

The veteran seeks an initial compensable rating for her 
service-connected chronic allergic rhinitis.  

Under the rating schedule, allergic rhinitis is rated as 30 
percent disabling if there are polyps.  Without polyps, it is 
rated as 10 percent disabling if there is greater than 50 
percent obstruction of the nasal passages on both sides, or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6522. 

During the veteran's November 2003 VA examination, the 
veteran reported experiencing itchy and watery eyes and nose.  
She was noted to have nightly nosebleeds.  Objectively, the 
examiner found the conjunctiva were without infection or 
discharge.  Her nares patent revealed no discharge and the 
oral cavity/oropharynx was without erythema or exudate.  The 
veteran was diagnosed as having chronic allergic rhinitis, 
currently controlled with medication.  

In her substantive appeal, the veteran indicated that her 
nose is constantly stuffed and has to awaken to clean it.  
She reported that it feels like she constantly has a cold and 
often experiences nosebleeds and itchiness of the face, nose 
and arms.  She further noted that her eyes are red and she 
experiences strong headaches.  

In July 2005, the veteran underwent a VA examination.  The 
veteran reported that she is stuffy all the time and her nose 
also runs all the time and itches.  The veteran reported 
itchy eyes.  She noted that her medications did not help her 
symptoms.  The examiner noted that the veteran had crusting 
in her nose as well as traces of blood in the mucous.  Upon 
physical examination, the veteran was frequently scratching 
her nose and the examiner noted the presence of excoriations.  
He found that her mucosa was puffy and there was clear 
discharge present, particularly on the right side.  He noted 
crusting around the nares.  Her eyes were not particularly 
erythmatous.  The veteran's pharynx was pink and moist and it 
appeared normal without a postnasal drip.  Her voice was 
normal.  The veteran did not show any dyspnea during the 
examination and her respirations were a regular 12 to 13. 

In January 2006, the veteran sought treatment for her facial 
congestion.  The physician noted that the veteran had 
significant nasal congestion and general facial congestion.  

Upon a June 2006 x-ray of the veteran's sinuses, she was 
noted to have a mildly deviated nasal septum with trace 
mucosal thickening.  The x-ray also revealed no evidence of a 
retention cyst or polyps.  She had complained of 5 years of 
chronic sinus congestion.  She reported that she was unable 
to breathe through her nostrils and experiences occasional 
nosebleeds.  The veteran advised that she experiences sinus 
headaches.  The VA physician suspected that the veteran had 
chronic sinusitis and that her deviated septum may be causing 
a lot of her symptomatology.  

In December 2006, the veteran again sought VA treatment for 
her nasal condition.  She advised that she is unable to 
breathe through her nostrils and has difficulties breathing 
at night and running.  She reported being totally congested 
and the examiner noted that this was despite her right nasal 
cavity being wide open.  The physician indicated that if the 
veteran had her septum repaired, it would not ameliorate her 
ability to breathe through her nose, rather it would just 
allow her breathe at the same level as on the left through 
both of her nostrils.  

Upon review of the evidence of record, the Board finds that 
the veteran is not entitled to a compensable rating for her 
chronic allergic rhinitis from January 14, 2004 to December 
4, 2006.  There was no evidence of nasal polyps, nor is there 
clinical evidence that the veteran's nasal passages were 50 
percent obstructed or completely obstructed on one side.  The 
veteran is entitled, however, to a 10 percent rating for her 
service-connected chronic allergic rhinitis, effective 
December 5, 2006.  During the veteran's December 2006 VA 
treatment, the physician indicated that the veteran's right 
nostril was wide open, but she was totally congested.  This 
is consistent with the veteran's reported symptomatology.  As 
of December 5, 2006, the Board finds that the veteran meets 
the criteria under Diagnostic Code 6522 for a 10 percent 
rating because of a complete obstruction of one side of her 
nasal passages.

Extraschedular considerations

The veteran has not identified any specific factors related 
to her service-connected bilateral knee disability, back 
disability and chronic allergic rhinitis which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of her disabilities.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states, "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to her 
service-connected disabilities, the Board finds that the 
evaluations currently assigned adequately reflect the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.

Service connection 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

GERD

The veteran seeks service connection for GERD attributable to 
service.  

The veteran's enlistment medical examination reveals no 
preexisting gastrointestinal disorder.  The veteran's service 
medical records, however, reveal treatment for heartburn.  

In October 2003, the veteran was noted to have a 2 to 3 year 
history of heartburn.  She advised that she used over-the-
counter antacids to treat the symptoms.  The veteran was 
diagnosed as having GERD and was prescribed Aciphex for 
treatment.  The veteran was told to return if her symptoms 
worsened or were not controlled by her medication.  

Upon the veteran's November 2003 VA examination, she reported 
that in 2001 she began to experience pain at her xiphoid 
process and experienced acid reflux.  The veteran advised 
that she self-treated with over-the-counter medications and 
noticed aggravation upon consumption of greasy foods and 
consuming acidic juices.  Two weeks prior to the examination, 
she began taking Aciphex for her condition.  The physical 
examination revealed positive bowel sounds and that she was 
mildly tender in the right lower quadrant without rebound or 
guarding.  The veteran's diagnosis was listed as "GERD 
suspected."  

In a February 2005 VA treatment note, the veteran was noted 
to have GERD and was given medication for her symptoms.  

Upon a July 2005 VA examination for the veteran's service-
connected disabilities, the veteran was diagnosed as having 
epigastric distress, which was somewhat controlled with 
medication.  

Given the evidence as outlined above, the Board finds the 
criteria of entitlement to service connection for GERD have 
been met.  While in service, the veteran was diagnosed and 
treated for GERD and has since been treated for it.  There is 
no indication that the veteran had symptomatology associated 
with GERD prior to enlistment.  Thus, all reasonable doubt is 
found in favor of the veteran and service connection for GERD 
is granted.  
























	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 10 percent for a right knee 
disability is denied.  

A separate rating of 10 percent for a right knee disability 
based upon subluxation and instability is granted, effective 
January 14, 2004, subject to the laws and regulations 
governing the award of monetary benefits.  

An initial rating in excess of 10 percent for a left knee 
disability is denied.

A separate rating of 10 percent for a left knee disability 
based upon subluxation and instability is granted, effective 
January 14, 2004, subject to the laws and regulations 
governing the award of monetary benefits.  

An initial compensable rating for chronic allergic rhinitis, 
from January 14, 2004 to December 4, 2006, is denied.  

A rating in excess of 10 percent for a back disability is 
denied.  

A rating of 10 percent for chronic allergic rhinitis is 
granted, effective December 5, 2006, subject to the laws and 
regulations governing the award of monetary benefits.  

Service connection for GERD is granted, subject to the laws 
and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


